Exhibit 10.6
 
《CNG System Special Integration Technology, Software, and Gas Combustion
Technology Production Usage Permit Contract B》Complementary Protocol


Party A:  Beijing Sanhuan Technology Development Co., Ltd (Beijing Sanhuan)
Party B: Qingdao Sinogas General Machinery Limited Corporation (“Sinogas”)


According to the 《CNG System Special Integration Technology, Software, and Gas
Combustion Technology Production Usage Permit Contract B》signed by both party A
and party B on the 26th of March 2007, Party A grants Party B the permit in
using the “CNG system special integration technology, software, and gas
combustion technology production”.
 
Due to the uncertainty in making the term of the permit granted by the previous
contract, Party A and Party B have made an agreement on a few complementary
items to the previous contract, listed below:
 “ 3. the period of validity of this usage permit is ten years, valid from 27th,
March 2007, expired at 26th, March，2017.” This shall be added to “the third
clause: grant usage permit” of the previous contract.


This complementary protocol has the same effectiveness as the original contact


Party A: Beijing Sanhuan Technology Development Co., Ltd (Beijing Sanhuan)


Representative：
Date：2008-12-19


Party B: Qingdao Sinogas General Machinery Limited Corporation (“Sinogas”)


Representative:
Date：2008-12-19

